Citation Nr: 1454646	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Navy from July 1973 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in November 2005, at which time the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not appeal that decision and it became final.  In January 2009, the Veteran filed a claim for service connection for PTSD.  In May 2009, the RO issued a rating decision finding that new and material evidence had not been received to reopen the claim.  The Veteran did not appeal that decision and it became final.

In June 2010, the Veteran again sought to reopen the PTSD claim.  In September 2010, the Veteran also submitted a claim for service connection for bipolar disorder.  In September 2011, the RO issued a rating decision finding new and material evidence had not been received to reopen the PTSD claim.  The rating decision also denied the claim for service connection for bipolar disorder on its merits.  The Board observes that the Veteran's bipolar disorder claim should have been adjudicated as one for new and material evidence, as the Board's November 2005 decision broadly denied service connection for any acquired psychiatric disorder.  Such error, however, does not prejudice the Veteran, as the Board herein finds that new and material evidence has been submitted to reopen his claim.  In February 2012, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In June 2012, the RO issued a statement of the case (SOC) continuing the denials.  In July 2012, the Veteran perfected his appeal as to these issues.

In July 2013, the Veteran testified at a hearing before the Board in Phoenix, Arizona.  A transcript of the hearing is associated with the claims file.  

In light of its November 2005 decision, and to better reflect the benefits sought by the Veteran, the Board has recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although the Agency of Original Jurisdiction (AOJ) determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2009 rating decision denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not enter a timely appeal.

2.  Evidence received since the May 2009 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim, as well as the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice letter provided to the Veteran in June 2010 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder, to include PTSD.  In light of the favorable disposition, the Board finds that a full discussion of VCAA is not required at this time.

New and Material Evidence

A May 2009 rating decision denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the May 2009 rating decision, additional medical evidence was received that reflects continued treatment for various psychiatric disorders.  Also received were additional service personnel records relevant to the Veteran's claim.  Finally, the Veteran provided testimony in support of his claim at a hearing before the Board.

The Board finds that the additional evidence described above is new and material with respect to the issue on appeal.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As such, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and, to that limited extent, the appeal is granted.


REMAND

At his July 2013 Board hearing, the Veteran testified that he had received ongoing psychiatric treatment from Community Intervention Associates, a private health care agency in Yuma, Arizona.  See transcript at 11.  Clinical documentation of this treatment is not of record, but should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Additionally, the Board finds that the evidence of record raises a claim for secondary service connection.  Specifically, the Veteran's testimony and various statements of record indicate that his service-connected skin disability has an aggravating effect on one or more of his diagnosed psychiatric disorders.  Although the February 2005 VA examiner addressed whether an acquired psychiatric disorder was caused by his service-connected skin disorder, he did not opine as to aggravation.  Both prongs must be addressed under a theory of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's appeal.  This development specifically includes requesting private records from Community Intervention Associates in Yuma, Arizona.  See July 2013 hearing transcript at 11.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder present.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  Psychological testing should be conducted with a view toward determining what diagnosis(es) is/are appropriate.

After reviewing the record and conducting any appropriate testing, the examiner must identify by diagnosis all present acquired psychiatric disorders.  For each diagnosed disorder, the examiner must offer all of the following opinions.  (To ensure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized below.)

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the acquired psychiatric disorder is etiologically related to his active military service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the acquired psychiatric disorder was caused by or due to his service-connected skin disability.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the acquired psychiatric disorder was aggravated or chronically worsened by his service-connected skin disability.  (If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation).

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and afforded an appropriate period for response before returning to the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


